233 U.S. 182 (1914)
ATCHISON, TOPEKA & SANTA FE RAILWAY COMPANY
v.
MOORE.
No. 451.
Supreme Court of United States.
Argued February 26, 1914.
Decided April 6, 1914.
ERROR TO THE SUPREME COURT OF THE STATE OF OKLAHOMA.
Mr. S.T. Bledsoe, with whom Mr. J.R. Cottingham and Mr. George M. Green were on the brief, for plaintiff in error.[1]
Mr. John B. Daish, with whom Mr. H.H. Smith and Mr. J.W. Beller were on the brief, for defendant in error.[1]
MR. JUSTICE DAY delivered the opinion of the court.
The defendants in error brought suit in the District Court of Lincoln County, Oklahoma, against the plaintiff in error for damages, alleging that they were the owners of a certain race horse which had been shipped by *183 them over the railroad of the plaintiff in error from Kansas City, Missouri, to Lawrence, Kansas, and which had been injured in transit. There was a verdict and judgment for the defendants in error, which was affirmed by the Supreme Court of Oklahoma (36 Oklahoma, 433).
It appears that the horse, for the injury to which this suit was brought, was a part of the shipment under which the horse in the previous case of Atchison, Topeka & Santa Fe Ry. Co. v. Robinson, just decided, ante, p. 173, was carried as therein stated, and that the facts relating to the shipment and cause of injury set forth in the present case are the same as those in the Robinson Case. The Supreme Court of Oklahoma, after noticing the fact that, except as to the value of the animals, the extent of their injuries and the resulting damages, the two cases were identical in every material feature, followed the Robinson Case.
The present case therefore is controlled by the decision in the Robinson Case, and from what we have there said it follows that the judgment here under review must be reversed.
Judgment reversed and case remanded for further proceedings not inconsistent with this opinion.
MR. JUSTICE PITNEY dissents.
NOTES
[1]   Argued simultaneously with Atchison, Topeka and Santa Fe Ry. Co. v. Robinson; for abstracts of arguments, see ante, p. 173.